Case 4:19-cr-00119-CVE Document 32 Filed in USDC ND/OK on 01/24/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,
Criminal Case

vs. No. 19-CR-119CVE

JOHNATHON YATES BOYD, III
Defendant.

OA OP COP 609 60? COD CO? 40d

WAIVER OF RIGHT TO SEPARATE REPRESENTATION
I, Johnathon Yates Boyd, II, a defendant accused herein with one or more co-defendants, and
who is represented by counsel or an associated counsel who is also counsel for a co-defendant
herein, after being advised by the Court of the nature of the charge(s) against me and of my
rights, including my right to the effective assistance of counsel, including separate representation
of counsel, and after discussing with my counsel any potential conflicts in his representation
herein and no further discussions being necessary, do hereby waive separate counsel in open
Court and request and consent to joint representation herein by the undersigned counsel, or an

associated counsel, who also represents one or more co-defendants herein.

A Nin.

Witness

    

Counsel for B€fendant

Date

Legal\B0242\B31775\481 1-0365-7457.v1-1/16/20
